FILED
                                                                                February 1, 2022
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
                            STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS



Jay Folse,
Petitioner Below, Petitioner

vs.)    No. 21-0340 (Ohio County 20-C-11)

G. Russell Rollyson,
Respondent Below, Respondent




                               MEMORANDUM DECISION



        Self-represented petitioner Jay Folse appeals the March 29, 2021, order of the Circuit
Court of Ohio County dismissing his amended petition pursuant to West Virginia Code §
11A-3-60. Petitioner sought to compel Respondent G. Russell Rollyson, the Deputy
Commissioner of Delinquent and Non-entered Lands (“Deputy Commissioner”), an agent of the
West Virginia State Auditor (“Auditor”), to issue to a notice to redeem delinquent property to an
entity petitioner failed to include on the list he provided to the Deputy Commissioner in violation
of West Virginia Code § 11A-3-52(a)(1). The Deputy Commissioner, by counsel Lisa A. Hopkins
and Michael B. Nusbaum, filed a response. Petitioner filed a reply.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       Petitioner bought real property in Ohio County at an Auditor’s sale. 1 By letter dated
February 13, 2020, the Deputy Commissioner informed petitioner that “[petitioner’s] purchase of
        1
        As this Court noted in Lexington Land Company, LLC v. Howell, 211 W. Va. 644, 567
S.E.2d 654 (2002),

(continued . . .)
                                                1
Certification Number: 355999, described as: SUN ADD 1 124-125-126-127 PC LD, WHEELING
CITY CORP district, . . . has been approved by the Auditor[.]” The Deputy Commissioner stated
that, pursuant to West Virginia Code § 11A-3-52(a)(1), petitioner was required to provide a list of
those persons to be served with notice to redeem the property within forty-five days, or March 30,
2020, and that, “[s]hould any notice to redeem be returned as undeliverable, unclaimed[,] or
refused, the purchaser shall provide a physical address or personal process service and deposit a
sum sufficient to cover the costs of preparing and servicing the notice.” (Emphasis omitted.). The
Deputy Commissioner further stated that failure to comply “shall cause [petitioner] to lose all the
benefits of your purchase.”

        Petitioner provided the list of persons to be served as required by West Virginia Code §
11A-3-52(a)(1) on April 2, 2020. After certified mail addressed to the property owner was
returned to the Deputy Commissioner, the Deputy Commissioner asked petitioner to provide an
address at which the property owner could be personally served. In the process of providing the
Deputy Commissioner with such an address, petitioner acknowledged that he failed to include an
entity having a lease on the property on the list he provided to the Deputy Commissioner. In e-mail
correspondence dated December 21, 2020, petitioner stated that

       I will try another address for personal service however, that is a good address. What
       I am asking if I can add another entity. I missed notifying someone that has a lease
       on the property. I did not think to look that far back in the title search on this
       property. I went out to the property and the neighbor pointed out that
       [M]ountaineer [G]as has a building on the property. They have a lease[,] and I
       need to notify them.

(Emphasis added.) Based upon petitioner’s admission, the Deputy Commissioner determined that
petitioner failed to comply with West Virginia Code § 11A-3-52(a)(1) and, due to petitioner’s
non-compliance, petitioner was not entitled to complete the purchase of the property pursuant to
West Virginia Code § 11A-3-52(b).

        On January 19, 2021, petitioner filed a petition in the Circuit Court of Ohio County
pursuant to West Virginia Code § 11A-3-60 seeking to compel the Deputy Commissioner to issue
a notice to redeem to Mountaineer Gas and to allow petitioner’s purchase of the property. West
Virginia Code § 11A-3-60 provides, in pertinent part:

       if a property owner fails to pay his or her county property taxes, the property may
       be sold at auction by the sheriff of that county; if no one purchases the property at
       the sheriff’s sale, the property is then “certified” to the State Auditor. After the
       appropriate time period has passed, the Auditor, acting in the capacity of
       Commissioner of Delinquent and Non[-]entered Lands, will appoint a Deputy
       Commissioner, who will also hold [an] auction to sell the property.

Id. at 646, 567 S.E.2d at 656.


                                                2
       If the deputy commissioner fails or refuses to prepare and serve the notice to
       redeem as required in [West Virginia Code §§ 11A-3-54 and 11A-3-55], the person
       requesting the notice may, at any time within two weeks after discovery of such
       failure or refusal, but in no event later than sixty days following the date the person
       requested that notice be prepared and served, apply by petition to the circuit court
       of the county for an order compelling the deputy commissioner to prepare and serve
       the notice or appointing a commissioner to do so. If the person requesting the notice
       fails to make such application within the time allowed, he shall lose his right to the
       notice, but his rights against the deputy commissioner under the provisions of
       [West Virginia Code § 11A-3-67] shall not be affected. 2

(Footnote added.)

        On February 23, 2021, the Deputy Commissioner filed a motion to dismiss the petition for
a failure to state a claim on which relief can be granted. Thereafter, petitioner filed an amended
petition and a motion for leave to file the amended petition. While there was no ruling as to
petitioner’s motion for leave to file the amended petition, the Deputy Commissioner filed a motion
to dismiss the amended petition that incorporated the arguments set forth in the motion to dismiss
the original petition.

         By order entered on March 29, 2021, after a “review of the pleadings, pertinent legal
authorities in regard to this matter and the applicable [m]otions,” the circuit court dismissed the
“petition and [the] [a]mended petition.” The circuit court found the Deputy Commissioner “did not
refuse to perform a duty required of him, but rather refused to comply with an unauthorized request
of . . . [p]etitioner that was not permitted by law.” The circuit court reasoned that “[p]etitioner
admittedly failed to provide an accurate list of those entitled to notice to redeem within 45 days of
[the approval of] the purchase of [the] tax lien when he requested the [Deputy Commissioner] send
notice to a new entity eight months past [West Virginia Code § 11A-3-52(a)(1)’s] deadline.”

        Petitioner now appeals the circuit court’s March 29, 2021, order dismissing his amended
petition. Pursuant to Rule 12(b)(6) of the West Virginia Rules of Civil Procedure, dismissal is
appropriate if there is “[a] failure to state a claim upon which relief can be granted.” We review the
dismissal of petitioner’s amended petition de novo. See Syl. Pt. 2, State ex rel. McGraw v. Scott
Runyan Pontiac-Buick, 194 W. Va. 770, 461 S.E.2d 516 (1995) (“Appellate review of a circuit

       2
         West Virginia Code § 11A-3-67 provides that, “[i]f any officer mentioned in this article
shall refuse to perform any duty required of him, he shall forfeit not less than twenty-five nor more
than one hundred dollars for each such failure or refusal, unless a different penalty is imposed by
the provisions of this article.” On appeal, petitioner argues that, should he prevail in his proceeding
pursuant to West Virginia Code § 11A-3-60, the Deputy Commissioner should be fined in
accordance with West Virginia Code § 11A-3-67 and further argues that petitioner should be
awarded his costs in bringing the proceeding. We find that these arguments are without merit
because, as we explain infra, the circuit court properly dismissed petitioner’s amended petition.


                                                  3
court’s order granting a motion to dismiss a complaint is de novo.”). A de novo standard of review
also applies to this case because we must consider whether the circuit court correctly interpreted
and applied the governing statutory law. See Syl. Pt. 1, Chrystal R.M. v. Charlie A.L., 194 W. Va.
138, 459 S.E.2d 415 (1995) (“Where the issue on an appeal from the circuit court is clearly a
question of law or involving an interpretation of a statute, we apply a de novo standard of review.”)

        On appeal, petitioner initially argues that the circuit court erred “by not evaluating the
amended petition.” Petitioner provides no legal authority to support this assignment of error.
Moreover, if the asserted error is that the circuit court failed to consider the amended petition, we
reject petitioner’s argument because the circuit court specifically stated in its order that it was
dismissing the “petition and [the] [a]mended petition” after a review of the pleadings.

        Given the absence of legal authority, the Deputy Commissioner argues that, to the extent
that petitioner attempts to raise other arguments under this assignment of error, he fails to comply
with Rule 10(c)(7) of the West Virginia Rules of Appellate Procedure, which provides:

       Argument: The brief must contain an argument exhibiting clearly the points of fact
       and law presented, the standard of review applicable, and citing the authorities
       relied on, under headings that correspond with the assignments of error. The
       argument must contain appropriate and specific citations to the record on appeal,
       including citations that pinpoint when and how the issues in the assignments of
       error were presented to the lower tribunal. The Court may disregard errors that are
       not adequately supported by specific references to the record on appeal.

We agree with the Deputy Commissioner and, pursuant to Rule 10(c)(7), decline to consider any
arguments not supported with pertinent authority. State v. LaRock, 196 W. Va. 294, 302, 470
S.E.2d 613, 621 (1996) (“Although we liberally construe briefs in determining issues presented for
review, issues which are not raised, and those mentioned only in passing but are not supported with
pertinent authority, are not considered on appeal.”); State v. Lilly, 194 W. Va. 595, 605 n.16, 461
S.E.2d 101, 111 n.16 (1995) (finding that cursory treatment of an issue is insufficient to raise it on
appeal).

        Petitioner states that his primary argument is that he “requested an additional notice to
redeem after the initial 45[-]day period and that [the Deputy Commissioner] is required to issue
that notice.” To support this argument, petitioner relies upon Rollyson v. Jordan, 205 W. Va. 368,
518 S.E.2d 372 (1999). We find that Rollyson is distinguishable from this case as Rollyson
concerned a sheriff’s sale, see id. at 371, 518 S.E.2d at 375, to which West Virginia Code §§
11A-3-1 to 11A-3-32 apply. In contrast, the instant case concerns an Auditor’s sale to which West
Virginia Code §§ 11A-3-33 to 11A-3-66 apply. 3

       3
         We explained in Lexington Land Company that Chapter 11A, Article 3 of the West
Virginia Code “has three main parts, the first dealing with a sheriff’s duties and authority, the
second with those of the Auditor, and the third covering several miscellaneous provisions.” 211 W.
Va. at 646, 567 S.E.2d at 657. The miscellaneous provisions are set forth at West Virginia Code §§
(continued . . .)
                                                  4
       West Virginia Code § 11A-3-52(a)(1) applies to this case and provides that,

       Within 45 days following the approval of the sale by the auditor pursuant to [West
       Virginia Code] § 11A-3-51 . . ., the purchaser . . ., in order to secure a deed for the
       real estate purchased, shall: (1) Prepare a list of those to be served with notice to
       redeem and request the deputy commissioner to prepare and serve the notice as
       provided in [West Virginia Code §§ 11A-3-54 and 11A-3-55]. 4

(Emphasis and footnote added.) Before the Deputy Commissioner has a duty to act pursuant to
West Virginia Code §§ 11A-3-54 and 11A-3-55, the purchaser of the property must comply with
West Virginia Code § 11A-3-52(a)(1). West Virginia Code § 11A-3-54 provides that, “[w]henever
the provisions of [West Virginia Code § 11A-3-52] have been complied with, the deputy
commissioner shall thereupon prepare a notice in form or effect as follows: . . . .” (Emphasis
added.) West Virginia Code § 11A-3-55(a) provides, in pertinent part, that, “[a]s soon as the
deputy commissioner has prepared the notice provided for in [West Virginia Code] § 11A-3-54 . .
., he or she shall cause it to be served upon all persons named on the list generated by the
purchaser pursuant to [West Virginia Code] § 11A-3-52[(a)(1).]” (Emphasis added.)

         Accordingly, West Virginia Code § 11A-3-52(b) provides that “[i]f the purchaser fails to
fulfill the requirements set forth in [West Virginia Code § 11A-3-52(a)(1)], the purchaser shall
lose all the benefits of his or her purchase.” (Emphasis added.) In Syllabus Point 1 of Nelson v.
West Virginia Public Employees Insurance Board, 171 W. Va. 445, 300 S.E.2d 86 (1982), we held
that “[i]t is well established that the word ‘shall,’ in the absence of language in the statute showing
a contrary intent on the part of the Legislature, should be afforded a mandatory connotation.”

        Petitioner argues that, because he filed a petition pursuant to West Virginia Code §
11A-3-60, the Deputy Commissioner retaliated against him by deeming the April 2, 2020,
submission of petitioner’s list of persons to be served with notices to redeem the property as
untimely despite the Deputy Commissioner’s initial acceptance of the list. While the parties agree
that the deadline pursuant to West Virginia Code § 11A-3-52(a)(1) was March 30, 2020, and that
petitioner did not submit his list until April 2, 2020, petitioner surmises that the Deputy
Commissioner developed a practice of accepting late submissions due to the Covid-19 pandemic.
However, based upon our review of the record, the Deputy Commissioner never raised the issue of
the untimeliness of the April 2, 2020, submission of petitioner’s list before the circuit court, and
the circuit court never addressed that issue. Therefore, because the untimeliness of the April 2,
2020, submission was not presented to the circuit court, we decline to address that issue pursuant
to Rule 10(c)(7) of the Rules of Appellate Procedure and express no opinion on it.



11A-3-67 to 11A-3-74.
       4
       Effective June 5, 2020, the Legislature made stylistic changes to West Virginia Code §
11A-3-52(a)(1). The substance remains the same.

                                                  5
        The record reflects that the Deputy Commissioner determined that, due to the mandatory
language of West Virginia Code §§ 11A-3-52(a)(1) and 11A-3-52(b), the sale of the property to
petitioner could not be completed following petitioner’s admission that he failed to include
Mountaineer Gas on his list of persons to be served until approximately eight months after the
expiration of West Virginia Code § 11A-3-52(a)(1)’s deadline because “[he] did not think to look
that far back in the title search on this property.” As we found in Mingo County Redevelopment
Authority v. Green, 207 W. Va. 486, 534 S.E.2d 40 (2000), “[o]nce someone has purchased a
property at [a] sale, the new purchaser has an obligation to identify those parties entitled to redeem
the property before that new purchaser can receive a deed to the property.” Id. at 494, 534 S.E.2d at
48 (citing W. Va. Code § 11A-3-52(a)(1)). Particularly relevant to the instant case, we further
stated in Redevelopment Authority that, as “[a] purchaser of the property at the Auditor’s sale is
required to assemble a list of parties who hold some interest in the property,” “[t]he purchaser must
make a diligent search of public records to identify interested parties.” Id. at 495, 534 S.E.2d at 49.

        Ultimately, petitioner acknowledges the requirement set forth in West Virginia Code §
11A-3-52(a)(1) to provide the Deputy Commissioner with list of persons to be served with notices
to redeem the property, but he argues that “circumstances may dictate that it is simply not possible
to” satisfy West Virginia Code § 11A-3-52(a)(1). We agree with the Deputy Commissioner’s
position that petitioner’s argument is contrary to law. “Persons seeking to obtain complete title to
property sold for taxes must comply literally with the statutory requirements.” Syl. Pt. 1, Cook v.
Duncan, 171 W. Va. 747, 301 S.E.2d 837 (1983) (Citation omitted.). Therefore, due to petitioner’s
admission that he failed to include Mountaineer Gas on his list of persons to be served until
approximately eight months after the expiration of West Virginia Code § 11A-3-52(a)(1)’s
deadline, we conclude that the circuit court properly dismissed petitioner’s amended petition.

       For the foregoing reasons, we affirm the circuit court’s March 29, 2021, order granting the
Deputy Commissioner’s motion to dismiss petitioner’s amended petition pursuant to West
Virginia Code § 11A-3-60.

                                                                                            Affirmed.

ISSUED: February 1, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice William R. Wooton

DISQUALIFIED:

Justice Tim Armstead

                                                  6